DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vamsi Salaka et al. (U.S. Patent Publication 20120054135).

With respect to claims 1 and 9, Salaka teaches:
determining whether to-be-stored data belongs to a predetermined data type (see paragraph [0033], where data type is determined);
in response to determining that the data belongs to the predetermined data type, storing the data into a first storage region, and acquiring a directory address of the data (see paragraph [0033], where data is stored in a document information data store 124);
extracting a feature vector of the data (see paragraph [0089], where a feature vector is stored in the analysis data store 130); and
associatively storing the feature vector with the directory address of the data into a second storage region (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data).

With respect to claims 2 and 10, Salaka teaches:
in response to determining that the to-be-stored data does not belong to the predetermined data type, storing the data into the second storage region (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data).


With respect to claims 3 and 11, Salaka teaches:
the extracting the feature vector of the data comprises: inputting the directory address of the data into a feature extraction model to output the feature vector of the data (see paragraph [0089], where a feature vector is stored in the analysis data store 130).

With respect to claims 4 and 12, Salaka teaches:
wherein before the extracting the feature vector of the data, the method further comprises: acquiring description information of the data (see paragraph [0109], where metadata is acquired); and
associatively storing the description information with the directory address of the data (see paragraph [0109], where metadata is acquired and stored).

With respect to claim 5, Salaka teaches:
a feature extraction model for extracting the feature vector (see paragraph [0089], where a feature vector is stored in the analysis data store 130); and
a measurement method for computing a feature similarity level (see paragraph [0130] for comparison of similar content).

With respect to claim 6, Salaka teaches:
wherein the extracting the feature vector of the data further comprises: extracting, based on the description information and the directory address of the data, the feature vector corresponding to the data (see paragraph [0089], where a feature vector is stored in the analysis data store 130).

With respect to claim 7, Salaka teaches:
wherein the extracting, based on the description information and the directory address of the data, the feature vector corresponding to the data comprises:
acquiring, according to the description information of the data, the feature extraction model used for extracting the feature vector and corresponding to the data (see paragraph [0089], where a feature vector is stored in the analysis data store 130); and
inputting the directory address into the feature extraction model to output the feature vector corresponding to the data (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data).

With respect to claims 8, 13, and 16, Salaka teaches:
wherein the predetermined data type comprises one or more of following data types:
a text (see paragraph [0038], for data type);
a picture;
an XML (see paragraph [0063], for XML):
a HTML;
an image;
an audio; and
a video.

With respect to claim 14, Salaka teaches:
generating at least one to-be-queried feature vector (see paragraph [0064], for information to be searched for);
determining at least one feature vector similar to the to-be-queried feature vector (see paragraph [0089], where a feature vector is stored in the analysis data store 130);
acquiring at least one directory address associated with the determined at least one feature vector (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data); and
determining at least one piece of data pointed to by the acquired at least one directory address as target data (see paragraph [0060] and Fig. 5 for target data).

With respect to claim 15, Salaka teaches:
in response to query information of a user, determining whether the query information contains a predetermined data type (see paragraph [0033], where data type is determined); and
in response to determining that the query information contains the predetermined data type, generating the at least one to-be-queried feature vector (see paragraph [0033], where data type is determined, see paragraph [0089], where a feature vector is stored in the analysis data store 130).
With respect to claim 17, Salaka teaches:
respectively determining the at least one feature vector similar to the to-be-queried feature vector from a second storage region according to a specified measurement method for computing a feature similarity level (see paragraph [0130] for comparison of similar content).

With respect to claim 18, Salaka teaches:
in response to the query information, acquiring at least one to-be-queried directory address (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data); and
generating, based on the at least one to-be-queried directory address, the at least one to-be-queried feature vector (see paragraph [0089], where a feature vector is stored in the analysis data store 130).

With respect to claim 19, Salaka teaches:
respectively acquiring, from the second storage region, the at least one directory address associated with the determined at least one feature vector (see paragraph [0089], where a feature vector is stored in the analysis data store 130, see paragraph [0034], where storage depends on the directory address or location of data).



With respect to claim 20, Salaka teaches:
determining, from a first storage region, the at least one piece of data pointed to by the acquired at least one directory address as the target data (see paragraph [0060] and Fig. 5 for target data).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 7, 2022